710 S.E.2d 216 (2011)
AMWARD HOMES, INC., et al
v.
TOWN OF CARY.
No. 390PA10-1.
Supreme Court of North Carolina.
July 5, 2011.
Michael B. Brough, for Town of Cary.
William J. Brian, Jr., Morrisville, for Amward Homes, Inc., et al.
John C. Cooke, Raleigh, for Town of Cary.
Burley B. Mitchell, Jr., Raleigh, for Town of Cary.
Michael T. Henry, Raleigh, for Town of Cary.
The following order has been entered on the motion filed on the 29th of June 2011 by Defendant for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference, this the 5th of July 2011."
JACKSON, J. recused.